Citation Nr: 1741808	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee arthritis.

2. Entitlement to increased ratings for left knee arthritis, currently rated 10 percent disabling prior to January 17, 2013, and 30 percent disabling from March 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1967 to September 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Foreign Cases Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The case was previously before the Board in September 2014, where the issues on appeal were remanded for further development. The RO readjudicated the claims in an April 2017 Supplemental Statement of the Case (SSOC), and returned the matter to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2014 remand instructions specifically requested that the RO arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected bilateral knee disabilities and that "the claims file must be furnished to the examiner for review in connection with the examination." The Veteran was afforded a VA examination in October 2016 and the examination report clearly reflects that the claims file was not available for review. 

Additionally, the September 2014 remand instructed the VA examiner to conduct range of motion testing, and report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. The October 2016 VA examiner indicated that there was functional loss that was associated with limitation of motion; however, the examiner placed question marks in the boxes for left knee flexion and extension instead of an estimated degree when asked to estimate the range of motion due to pain and/or functional loss during flare ups or when the joint is used repeatedly over a period of time. The examiner did not clearly state that it was not feasible to do so, indicate that all "procurable medical evidence" had been obtained, or provide an adequate explanation why a non-speculative opinion could not be offered. See Jones v. Shinseki, 23 Vet. App. 382, 390-391 (2010); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Sharp v. Shulkin, No. 16-1385, 2017, slip op. at 11-12 (U.S. Vet. App. Sept. 6, 2017)(precedential panel decision). 

Furthermore, in the April 2017 Supplemental Statement of the Case the rater noted that the examiner had been given the complete protocol for all conditions to be examined and evaluated and did not fully comply. The rater further stated that "[t]herefore the information needed to adequately evaluate this condition is not available to this rater."  Still, the AOJ denied the increased rating claims, and returned the appeal to the Board.

It does not appear that the VA examiner reviewed the claims file, provided sufficient detail in the examination report, or provided an explanation for the lack of information. Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2016). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Finally, on remand the Veteran should be afforded an opportunity to submit any additional medical records related to his bilateral knee disability, or authorize VA to request and obtain them on his behalf.



Accordingly, the case is REMANDED for the following action:

1. Proved the Veteran another opportunity to submit any relevant treatment records he has in his possession pertaining to treatment of his bilateral knee disabilities, to include records of surgery. The Veteran may also authorize VA to request and obtain such records on his behalf upon completion of a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).

2. After obtaining any necessary authorization, obtain all private and non-VA treatment of the bilateral knees.

3. Obtain updated VA treatment records.

4. Arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected bilateral knee disabilities. The Veteran's claims file must be furnished to the examiner for review in connection with the examination. Examination findings pertinent to the knee disabilities should be reported to allow for application of all potential VA rating criteria for this disability. Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

The examiner should also note any additional limitation of motion (expressed in degrees) due to pain, weakness, fatigability, or flare-ups.

If the examiner is unable to respond to the above without resort to speculation, the examiner should explain whether the inability to respond is due to the limits of the examiner's medical knowledge; the limits of the medical profession in general; or there is specific additional evidence that, if obtained, would enable a response.  

5. Readjudicate both issues on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




